EXHIBIT 10.3

 

THIRD LOAN MODIFICATION AGREEMENT - EXIM

 

This Third Loan Modification Agreement - Exim (this “Loan Modification
Agreement’) is entered into as of April 1, 2005, by and among (i) SILICON VALLEY
BANK, a California chartered bank, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts 02462 (“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141 and
ASPENTECH, INC., a Texas corporation with offices at Ten Canal Park, Cambridge,
Massachusetts 02141 (jointly and severally, individually and collectively,
“Borrower”)

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003
BETWEEN BORROWER AND BANK, AS AMENDED FROM TIME TO TIME (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modification to Loan Agreement.

 


(A)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 13.1 OF THE LOAN AGREEMENT:


 

“                                          “Exim Maturity Date” is April 1,
2005.”

 

and inserting in lieu thereof the following:

 

“                                          “Exim Maturity Date” is July 15,
2006.”

 


(B)                                 THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN THE DEFINITION OF “ELIGIBLE ACCOUNT”
SET FORTH IN SECTION 13.1 OF THE LOAN AGREEMENT:


 

“                                          (y)                                
Accounts due under a fulfillment or requirements contract with the Account
Debtor or represent Deferred Revenue (provided, however, Deferred Revenue
offsets will not be deemed ineligible (if otherwise eligible hereunder) as long
as Borrower maintains, at all times, an Adjusted Quick Ratio of at least 1.25 to
1.0);

 

and inserting in lieu thereof the following:

 

“                                          (y)                                
Accounts due under a fulfillment or requirements contract with the Account
Debtor or represent Deferred Revenue (provided, however, Deferred Revenue
offsets will not be deemed ineligible (if otherwise eligible hereunder) as long
as Borrower maintains, at all times, unrestricted cash and/or cash equivalents
at Bank of at least $25,000,000.00),”

 

--------------------------------------------------------------------------------


 


4.                                       FEES.  BORROWER SHALL REIMBURSE BANK
FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO
THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


7.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


8.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


9.                                       CONTINUING VALIDITY.  BORROWER
UNDERSTANDS AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS
RELYING UPON BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET
FORTH IN THE EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO
THIS LOAN MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS
REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO
MODIFICATIONS TO THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE
OBLIGATIONS.  NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A
SATISFACTION OF THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO
RETAIN AS LIABLE PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY
IS EXPRESSLY RELEASED BY BANK IN WRITING.


 


10.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Leo S. Vannoni

 

 

Name:

Leo S. Vannoni

 

 

Title:

VP and Treasurer

 

 

 

 

ASPENTECH, INC.

 

 

 

 

 

By:

/s/ Charles F. Kane

 

 

Name:

Charles F. Kane

 

 

Title:

Treasurer

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ John Atanasoff

 

 

Name:

John Atanasoff

 

 

Title:

Senior Relationship Manager

 

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP

 

 

By:

/s/ Charles F. Kane

 

Name:

Charles F. Kane

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------